Exhibit 24(b)(8.112) FOURTH AMENDMENT TO SERVICES AGREEMENT This Fourth Amendment dated as of July 28, 2016 by and between Voya Retirement Insurance and Annuity Company (formerly, ING Life Insurance and Annuity Company and Aetna Life Insurance and Annuity Company) (“Voya Retirement”), Voya Institutional Plan Services, LLC (formerly, ING Institutional Plan Services, LLC) (“Voya Institutional”), Voya Financial Partners, LLC (formerly, ING Financial Advisers, LLC) (collectively, “Voya”), Goldman, Sachs & Co. (“Distributor”) and Goldman Sachs Trust dated as of May 1, 1999, as amended on September 1, 2004, July 29, 2009 and November 1, 2015. Terms defined in the Agreement are used herein as therein defined. WHEREAS, the parties wish to add Goldman Sachs Trust II as a party to the Agreement and make certain series of Goldman Sachs Trust II available under the Agreement; and WHEREAS, the parties desire to amend said Agreement in the manner hereinafter set forth. NOW THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1.
